United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-4112
                                  ___________

James McAlphin,                         *
                                        *
                  Appellant,            *
                                        *
      v.                                *
                                        *
R. Morgan, Warden, Tucker               *
Maximum Unit, Arkansas Department       *
of Correction; G. Harmon, Warden,       *
Tucker Maximum Security Unit,           *
Arkansas Department of Correction;      *
Mr. McIntosh, Classification Officer,   *
Maximum Security Unit, Arkansas         *
Department of Correction; R.            *
Wimberly, Major, Maximum                *
Security Unit, Arkansas Department      *   Appeal from the United States
of Correction; Sergeant M. Bell,        *   District Court for the Eastern
Tucker Maximum Security Unit,           *   District of Arkansas.
Arkansas Department of Correction;      *
State Investigator Davis; K. Waddle,    *      [PUBLISHED]
Grievance Officer, Tucker Maximum       *
Security Unit, Arkansas Department      *
of Correction; T. Mayo, CO-I,           *
Maximum Security Unit, Arkansas         *
Department of Correction; Peterson,     *
CO-I, Maximum Security Unit,            *
Arkansas Department of Correction;      *
Keith Crockett, Sergeant, Tucker        *
Maximum Security Unit, Arkansas         *
Department of Correction, originally    *
sued as Crockett; Tonya Forrest,        *
CO-I, Maximum Security Unit,             *
Arkansas Department of Correction,       *
originally sued as Forrest; David Knott, *
Sergeant, Maximum Security Unit,         *
Arkansas Department of Correction,       *
originally sued as Knott,                *
                                         *
                    Appellees.      ___________
                                         *

                              Submitted: June 28, 2000

                                   Filed: July 5, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Prisoner James McAlphin appeals the district court's dismissal of his 42 U.S.C.
§ 1983 action in which McAlphin alleges various Arkansas Department of Corrections
employees (collectively the defendants) violated McAlphin's constitutional rights by,
among other things, forcing him to assault other inmates, improperly placing him in
punitive isolation and administrative segregation, assaulting him, and improperly
classifying him. The district court dismissed McAlphin's complaint without prejudice
and denied McAlphin's motions for leave to file an amended complaint, for preliminary
injunction, and for a default judgment against defendants Davis and Wimberly.

      On appeal, McAlphin contends the district court improperly dismissed his
complaint after concluding McAlphin failed to exhaust his administrative remedies
before filing his § 1983 action as required by 42 U.S.C. § 1997e(a) (Supp. III 1997).
Although McAlphin has submitted to this court evidence indicating that his
administrative remedies as to at least one of his claims may have indeed been exhausted


                                           -2-
before he filed his § 1983 action, McAlphin neither attached this evidence to his § 1983
complaint nor alleged full exhaustion in his complaint. See Brown v. Toombs, 139
F.3d 1102, 1104 (6th Cir. 1998) (per curiam) (to satisfy requirements of § 1997e(a),
prisoner "must allege . . . that [he] . . . exhausted all available . . . administrative
remedies" and "should attach to his § 1983 complaint the administrative decision, if it
is available, showing the administrative disposition of his complaint"). Because
McAlphin did not present this evidence to the district court, McAlphin did not satisfy
his burden of showing that he exhausted available administrative remedies and the
district court properly dismissed his complaint without prejudice. See § 1997e(a)
("[n]o action shall be brought with respect to prison conditions under section 1983 . .
. until such administrative remedies as are available are exhausted"); Rivers-Frison v.
Southeast Missouri Community Treatment Ctr., 133 F.3d 616, 619 n.2 (8th Cir. 1998)
("[w]e will not allow a party to place an incomplete record before the district court and
then, after correcting any deficiencies noted by that court, to complain of error on
appeal").

      We have reviewed McAlphin's remaining claims on appeal and reject them as
well. First, the district court did not commit error in denying McAlphin's motion for
leave to file an amended complaint adding additional defendants and new claims
because, again, McAlphin submitted no evidence that he exhausted his administrative
remedies as to the new claims. Second, the district court did not abuse its discretion
in denying McAlphin's motion for preliminary injunction because, as the district court
concluded, McAlphin provided no specific facts supporting his motion. See Goff v.
Harper, 60 F.3d 518, 520-21 (8th Cir. 1995) (standard for evaluating motion for
preliminary injunction in prison context). Finally, the district court properly denied
McAlphin's motion for a default judgment against defendants Davis and Wimberly
because neither defendant was properly served.

      Having carefully reviewed the record and the parties' submissions, we affirm
without further discussion.

                                          -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-